 PATTERSON-STEVENS,INC.373Patterson-Stevens,Inc,andInternationalUnionof
OperatingEngineers,LocalUnionNo,17,
AFL-CIO,Case3-CA-17908March31,1997
SUPPLEMENTALDECISION
ANDORDERagents,successors,andassigns,shallmakewholethe
employeesnamedbelowbypayingthemtheamounts
setforthoppositetheirnames,plusinterestas
scribedin
NewHorizonsfortheRetarded,
283NLRB
II73(1987),accruedtothedateofpayment,minus
taxwithholdingrequiredbyFederalandstatelaws:
3Therecorddoesnotincludeafirstnamefor
employeeLittle.DorenGoldstone,Esq.;
fortheGeneralCounsel,
AlbertD'AquinoandThomasGill,Esqs.(Saperston
&Day,p.e),ofBuffalo,NewYork,forthe
Respondent.RichardFurlong
andAdrianneStella,Esqs,(Furlong
&Delmonte,P.c.),ofWilliamsville,NewYork,forthe
Union.$7,678.007,601.006,935.0015,449.0058,454.0035,242.0032.2824,952,573,539.37$1,327.3023,890.7633,977.9014,865.3410,724.29$113,277.53owedbytheRespondentis:
MikeBower
FrancescoConidi
VincentConidi
LannyLimburg
MichaelMuscarella
MerleSchreckengost
Mr.Little'TOTAL:$131,391.28TheRespondentshallpaythefollowingamountsto
thenamedfunds,plusanyadditionalamountsthat
crueonthoseamountstothedateofpaymentas
putedinaccordancewith
MerryweatherOpticalCo.,
240l\'LRBI2I3(1979):EJWFSupplementalFundincluding
delinquencyPensionFundincludingdelinquency
WelfareFundincludingdelinquency
S.U.B.includingdelinquency
TrainingFundincludingdelinquency
CentralPensionFundincluding
delinquencyEJWFIPAPincludingdelinquency
TOTAL:TheGrandTotal
$244,668.81.ORDERByCHAIRMANGOULDANDMEMBERSFoxANDHIGGINSOnSeptember27,1996,AdministrativeLawJudge
StevenDavisissuedtheattachedsupplemental
sion.TheRespondentfiledexceptionsandasupporting
brief,andtheGeneralCounselandtheChargingParty
filedansweringbriefs,TheGeneralCounselandthe
ChargingPartyfiledcross-exceptionsandsupporting
briefs.TheRespondentfiledanansweringbrief.
TheNationalLaborRelationsBoardhasconsidered
thedecisionandtherecordinlightoftheexceptions
andbriefsandhasdecidedtoaffirmthe
judge'sings,findings,
1andconclusionsandtoadoptthe
ommendedOrderasmodified.
Thejudgefailedtoinclude
"halftimepayments"foremployeeLittleinhisbackpayorder.After
ingatthehearingthatemployeesLittleandMighells
hadreplacedthediscriminateesonthe
Nf-TAjobafter
thediscriminateeshadbeen
unlawful1ydischarged,the
GeneralCounselamendedthecompliancespecification
toincludethem.Thecompliancespecificationalleges,
interalia,thatthe
"halftimeportionofthe
tionstothe
funds"wasoweddirectlytoemployees
coveredbythespecification.Thejudge,however,
cludedinhisbackpayorder
"halftimepayments"forthoseemployeesoriginallynamedinthespecification,
butfailedtolistthe$32.28of
"halftimepayments"owedLittleassetforthintheamendedcompliance
specification.?Thejudgeinhisorderdidincludethe
fundscontributionsowedonbehalfofLittleand
Mighells.Thereisnodisputeoverthecalculationsas
totheamountofthebackpaysetforthinthe
tionforemployeeLittle.Therefore,wemodifythe
judge'srecommendedbackpayordertoincludethe
$32.28owedLittle.
TheNationalLaborRelationsBoardadoptsthe
ommendedOrderoftheadministrativelawjudgeas
modifiedbelowandordersthattheRespondent,
son-Stevens,Inc.,Tonawanda,NewYork,itsofficers,
1TheRespondenthasexceptedtosomeofthe
judge'scredibilityfindings.The
Board'sestablishedpolicyisnottooverrulean
istrativelaw
judge'scredibilityresolutionsunlesstheclear
deranceofalltherelevantevidenceconvincesusthattheyare
rect.StandardDryWallProducts,
91NLRB544(1950),enfd.188
E2d362(3dCir.1951).Wehavecarefully
examinedtherecordand
findnobasisforreversingthefindings.
aThereisnocontentionthatMighellswasdueany
"halftimepayments."
SUPPLEMENTALDECISION
STATEMENTOFTHECASE
STEVENDAVIS,AdministrativeLawJudge.OnMay16,
1994,theBoardissueditsDecisionandOrderinCase
CA-17908,publishedat313NLRB1229,inwhichtheBoarddirectedRespondentto,inter
alia:(a)OfferreinstatementtoMichaelMuscarellaand
MerleSchrechergesttotheirformerjobsor,
ifthosejobsnolongerexist,tosubstantiallyequivalent
tions...andmakethemwholeforanylossof
ingsandotherbenefits.
323NLRBNo.54
 374DECISIONSOFTHENATIONALLABORRELATIONSBOARD
(b)Abidebyalltermsandconditionsofthe
tive-bargainingagreementwiththeUnion.
(c)Make
wholeunitemployeesforanylosses
inwagesorbenefitstheymayhave
sufferedbecauseoftheRespondent'srefusal,sinceMay31,1993,
toabidebythetermsofthe
collective-bargainingagreement,withinterest.OnJanuary17,1995,theSecondCircuitCourtofAppeals
entereditsjudgmentenforcinginfulltheDecisionandOrder
oftheBoard.
Acontroversyhavingarisenoverthe
amountofpaymentsdueunderthe
Board'sOrder,onNovember29,1995,
Region3oftheBoardissuedacompliance
specificationandnotice
ofhearing,whichwasamendedonMay10,1996,andagain
atthehearing.
Respondentfiledananswerandanamended
answertothe
specification.AhearingwasheldbeforemeonJune17and18,1996,
inBuffalo,NewYork.Briefswerefiled
byallparties.
Thissupplementaldecisionisbasedontheentirerecord
includingthebriefsandmyobservationofthedemeanorof
thewitnesses.
I.BACKGROUNDA.AttemptsatObtainingCompliance
IntheunderlyingBoarddecisioninthiscase,theBoard
foundthat
Respondentwasacontractor
inthe
constructionindustry,andwas
boundbytheprehire
collective-bargainingagreemententeredintobetweentheAssociatedGeneral
tractorsandtheUnion.Thatagreementwaseffectivefrom
April1990toMarch31,1994,andisknownastheHeavy
andHighwaycontract.
TheBoardalsofoundthattheappropriate
gainingunit
consistedofallemployeesdescribedinarticle
IIIofthecontract.ThatprovisionstatesthattheUnionisthe
exclusivebargainingrepresentative
of"allemployeesinthe
classificationsforworkcoveredbythisAgreement
...namelyEngineers,
ApprenticeEngineers...andallother
skillsandcraftswhenwithinthe
jurisdictionoftheUnion
andallpersons
performingtheclassesofworkcoveredby
thisAgreement."Article
XXVIIliststheclassificationsofworkessentiallybytypeof
equipmentoperated.Certainissuesarose
concerningthecompliancetionandthe
preparationofthespecification.
OnMay19,
1994,3daysaftertheissuanceofthe
Board'sOrder,
gionalComplianceSupervisorRichardFriendsentaletterto
Respondentand
itsattorney,askingthatthey
"assemblethenecessaryrecords"inordertocomplywiththe
Board's"make-whole"remedy.OnNovember1,aBoardagentwroteto
Respondent'storneyaskinghimfor
"thenumberofhours
...thatwork
hasbeenperformed
bytheEmployerwithinthe
jurisdictionof[theUnion],fortheperiodMay28,1993tothepresent,
utilizingequipmentwhichusuallyis
operatedbyoperating
engineers."Theletteralso
requestedthehoursofworkof
employeeswhooperatedcertain
equipmentusuallyoperatedbyoperatingengineers,andthenames,addresses,and
phonenumbersof
employeeswhoperformedthatwork.
Followingthe
enforcementofthe
Board'sOrder,Friend
wroteto
Respondent'sattorneyonJanuary24,1995,
ingthathe
"assemblethenecessary
records"concerningthe
makewholeremedyforthetwo
discriminatees,andastothe
unitemployees,thathealsoassemblethenecessaryrecords
sothathemaycomputethelosses
"inwagesorbenefits
theymayhavesufferedbecauseof
[Respondent's]refusal.sinceMay31,1993,toabidebythetermsofthe
bargainingagreement."
OnJune
20,Friendwentto
Respondent'spremisesWherehereviewedcertainpayrollrecordswhichshowed
thehoursworkedandwageratesofcertainemployees.Friendtestified
thatalthoughtherecordscoveredthetimeperiodinvolved
inthebackpayperiod,therecordsdidnotidentifythenature
ofthework
performed,WhenFriendinquiredof
ent'srepresentativeatthepremises,thatpersonsaidthat
hehadnoknowledgeofsuchmattersandwasnotthereto
videany
informationconcerningthosethings.
Friendtestifiedthatthoserecordsdidnotenablehimto
determinewhatworkwasperformedbytheemployees.After
thatvisit,aBoardagent
requestedofRespondent'sattorneythatanemployerrepresentativebepresenttoexplainthe
datatotheBoardagents.Theattorneyrepliedthatawritten
questbeaddressedtohim,seekingtheinformation,
andthathewouldrespondbyletter.
Frienddecidedthatawrittenquestionandanswer
proachwould
beinsufficienttodealwiththevoluminous
recordsinvolved,
andthatheneeded
anagentofthe
ployertogooverthematerialwithhim.
Thereafter,Friendagainvisited
Respondent'spremises,andrecordedthe
informationforallemployeesexceptthose
whoheknewwere
supervisors.Suchinfonnationconsistedofthenamesoftheworkers,theirhoursworked,wage
rates.andvacationhours.In
compilingsuchrecords,Frienddidnot
knowwhatworkwasbeing
performedbytheemployees
setforthintherecords.
TheRegion'seffortstorefineitsdata,andperhapsamend
thespecificationbaseduponfurther
informationfrom
spondentwasnothelpedby
Respondent'sanswerstothe
specification.Thus,assetforthabove,on
November29,1995,theRc
gionissuedits
compliancespecification.OnDecember
14.
Respondentfiled
ananswer,generallydenyingthematerial
allegationsinthespecification.
OnMay10,1996,theRegion
amendedthe
specificationtoaddanadditionalitemof
pay,specificallythatsetforthinarticle
XVII,section201thecollective-bargainingagreement.OnMay
30,Respondentansweredthe
amendmentgenerallydenyingthenew
tion.OnJune5,counselfortheGeneralCounselwrotetoRc
spondent'sattorney,advisinghimthat
Respondent'sanswersdidnotmeetthe
requirementsofSection102.56of
theBoard'sRulesand
RegulationsrequiringRespondenttostalethepremisefordisputingthe
calculationssetforthin
thespecification,andprovide
alternativecalculations.Inresponse,
Respondentfiledanamendedansweron
June10.ThatanswerraisedgeneraltheoriesconcerningRespond
ent'slackof
liabilityfortheamountsalleged,butfailed
tpprovidealternativecomputationsoradetaileddescription
01itstheories.
Atthe
hearing,theGeneralCounselandtheCharging
Partymovedto
precludeRespondentfromintroducingcv
idenceastothematterswhichwerenotproperlypleaded.
IheardargumentonthisissueanddecidedthatRespondent'<
June10answerwas
sufficienttodefeatthemotionsto
pre PATIERSON-STEVENS,INC.375elude,andI
permittedRespondenttoadduce:evidenceatthehearing.B.TheRepresentationCaseWhilethecompliancematterwasbeinginvestigated,arepresentationproceedingwasbeing
processed.OnFebruary8,1994,theUnion
fliedapetitioninCase
3-RC-l0095,inwhich
itsoughtto
represent"allemployeesdescribedinArticleIII...ofthecollective-bargainingagreementbetweenPatterson-Stevens,Inc.andtheUnion."ThepetitionstatedthattheUnionwas
recognizedbyspondentpursuanttothe
collective-bargainingagreementatissueinthe
instanthearing,andsoughttobecertified.
Followingahearing,theActing
RegionalDirector,onMarch30,1994,
issuedaDecisionandDirectionofElection,findingthatthe
appropriatebargainingunitwasthesame
asthatsetforthinthe
collective-bargainingcontract.entfiled
arequestforreview,arguingthattheunitconsistedofonlyoneperson,andthat
thereforethepetitionshould
bedismissed.OnJuly5,1994,
theBoarddeniedtherequestforreviewonthegroundthatitraisedno
substantialissuesrantingreview.
OnApril6,1994,
Respondentsentthe
RegionalOfficeanExcelsiorelectioneligibilitylist"containingthenamesand
addressesofPatterson-Stevens,Inc.employeesthatconstituteeligiblevotersinaccordancewiththe
DecisionandDirectionofElection."Thatlist
containedfivenames:MikeBower,
FrankConidi,VinceConidi,Lanny
Limburg,andRobertProefrock,knownthroughoutthisproceedingasthe"groupoffive."
Pattersontestifiedthatthese
workerswerehis
"coreemployees,'whowereskilledinspecificareasof
theCompany'swork,suchasconcrete,commercialswimmingpool,or
railroadwork.Heidentifiedthetypeofworkthey
do:startcompressors,operateequipment,chipping,shovelingdirt,trowelflooring,applymembraneroofmg,installsheetviIWIpoollining,
andperformingworkon
guttersandfiltration.
Theyworkatbuildingsites,buildings,andindustrial
railroadsidingsfor
industry.II.MUSCARElLA}I.NDSCHRECKENGOSTAssetforthabove,theBoardfoundthat
onMay28,1993,
RespondentunlawfullylaidoffMichaelMuscarellaandMerleSchrechergest.andorderedthat.they
beofferedstatement.OnJune11,1993,
Respondentsentthe
followinglettertoeachemployee:
Weplanon
re-startingtheprojectattheNiagaratierTransportationAuthority(Nf'TA)soon,Wewould
liketo
knowifyouwould
liketoresumework
withuswhenwedo.Please
contactcurofficeassoonas
sibleifyouare
availableforwork.
Respondent'sanswersdonotcontendthatthoselettersconstitutevalidoffersof
reinstatement,butatthehearingre-questedthatthey
beconsideredassuch.ComplianceSupervisorFrienddeterminedthatL.'10selettersdidnot
constituteavalid
offerofreinstatementsincethevconstitutedonlyaninquiryasto
whethertheemployees\ve;einterestedinemployment,andnotan
actualofferofstatement.Iagree.
"Anofferofemploymentmustbespe-cific,unequivocal,andunconditionalinordertotoll
backpayandsatisfya
respondent'sremedialobligation."Holo-KromeCo.Ł
302NLRB452,454(1991).Avirtuallyidenticaloffer
hasbeenfoundtobe
insufficient.L'ErmitageHotel,293
NLRB924,927(1989).
Properoffersof
reinstatementweresentonJune21,1995,
notifyingthetwo
employeesthattheyhad10daysto
spondtotheoffer.Theydidnotreply,andtheir
backpaywastolledonJulyI,1995.
MuscarellaandSchreckengostwereemployedbyspondent,andworkedonthe
NITAproject.Theywere
lawfullylaidoffonMay28,1993.OnJune21,1993,
spondentwasprohibitedbythegeneral
contractorfrom
formingany
furtherworkonthat
project.A.TheMain
ArgumentsRespondent'smainargumentwithrespecttoits
backpayliabilityconcerningMuscarellaandSchreckengostisthatit
performedonlyonejob,the
NfTAproject.pursuanttothe
collective-bargainingagreement,andemployedonly
twoployees,the
discriminatees,onthat
projecttoperformwork
underthatcontract.Respondentclaimsthat
followingitsbeingprohibitedfromperforminganyfurtherworkonthe
NFfAprojectonJune21,1993,noother
operatingneer'sworkwas
availableforthetwo
employees.Apartfromtheissueoftheoffersof
reinstatement,spondentthuscontendsthatits
maximumliabilityfor
payisfor
3to4weeks,fromMay28,1993,thedateoftheir
layoff,untilJune21.when
Respondent'sworkonthe
projectwasterminated.TheGeneralCounselarguesthat
notwithstandingthatspondent'sworkon
theNFfAjobsiteendedinlateJune,
neverthelessthetwoemployeescouldhave
continuedto
formworkonother
projectswhichRespondentwasing.Evidencewasadducedat41.ehearingconcerningspondent'sother
jobsfollowingits
cessationofworkonthe
NITAjobsite.Grossbackpaywascomputedbyaveragingthehoursworkedbythegroupof
fiveRespondent'semployeeswhowereemployedduringthe
backpayperiod.Thosewerethe
workersnamedonthevoter
eligibilitylistsubmittedbyspondent,assetforthabove,who
accordingtothe
GeneralCounsel,arebargainingunitemployees.Thosefivewere
chosenbytheGeneralCounselinasmuchas(a)Respondent'spayrollrecords
didnot
specifywhattypeofwork
wasbeing
performedbyRespondent'semployees;and(b)thosefivewere
identifiedbyRespondent,byvirtueoftheir
beingplacedontheExcelsiorlist,as
employeesinthesame
collective-bargainingunitassetforth
inthetive-bargainingagreementpursuanttowhichthetwo
discriminateeswereemployed.Havingreceivedthenamesofemployeesintheunit,
plianceSupervisorFriendwasthenableto
determinewhichjobswere
workedonbythegroupoffive,
inorderto
minewhetherbargainingunitworkwas
performedonthose
jobs.Hethenconcluded
(hatthefiveemployeeswhich
spenders;namedasbeingwithinthebargainingunitsetforth
inthecollective-bargainingagreementwereperforminggainingunitworkduringthebackpay
period.Therecordsconcerningthatgroupoffiveemployeeswereusee'.fortwo
purposes:(a)todeterminethehoursthat
 376DECISIONSOF
TIlENATIONALLABORRELATIONSBOARD
MuscarellaandSchrechergostwouldhaveworkedfollowing
theirunlJlwfullayoff;and(b)asaremedyfor
Respondent'srepudiationofthecontract,to
makethefiveemployees
wholeforthedifferencebetweentheamountstheywere
tledtoondertheterms
ofthecollective-bargainingment.endthe.amountstheywerepaid.'Respondentcountersbyarguingthattheonlyworkit
formedpursuanttothe
collective-bargainingagreementwas
theNFfAproject,andthat
Respondent'sworkperformedthereafterwasnot
bargainingunitworkassetforthinthe
contract,provisionofthecontract,article
V,tionandJurisdiction,"isas
follows:ThisagreementshallapplytoHeavyandHighway
structionandbuildiogsiteworkbutshallnotapplyto
tae-actualbuilding;foundations,structural
.portionand
interiorsofbuildingsthatarenormallycovered
byBuildiogagreements
inthegeographicalareaofthisagreement,Respondentarguesthatitsuppliedthe
Excelsiorlist
anttoarticleill,andnotarticle
Vofthecontract.The
sionand-DirectionofElectionidentifiedastheappropriatebargainingunitthefollowing:
Allemployeesinthe
classificationscoveredbyArticle
ill...
ofthe
collectivebargainingagreementbetween
[RespondentandtheUnion]
Ł..namelyEngineers,AssistantEngineers,
.MaintenanceEngineers[Mechanics]Firemen,Mechanics'Helpers,MaintenanceWelders,MaintenanceWelders'Helpers,MaiIltenaIlCe.:Burners,
.:Master...Mechanics,AssistantMasterMechanics,andallotherskillsandcraftswhen
withinthejurisdictionoftheUnionandallpersons
formingtheclasses
ofworkcoveredby
thisAgreementnomatterwhere.suchworkisperformedwithintheritprialJurisdictionoftheUnion..itssubmissionoftheŁExcelsiorlistwas
I1()t>aI1..admissionthat
itw?Sdoingunitwork.Rather,thefive
employeeswereidentifiecias.workers'whooperatedcertaintypesofequipment,andbysolistingthem,itdidnot
concedethattheywereactually
performingsuchworkunderthecontract.Itiswellsettledthatthe
findingofanunfairlabor
ticeis
presumptiveproofthatsomebackpayisowed,
andthatinabackpayproceedingthesoleburdenonthe
GeneralCounselistoshow
thegrossamountsofpay'due-theamountthe
employeeswouldhaveceivedbutfortheemployer'sillegalconduct....Oncethatis
established,"theburdenisuponthe
ployertoestablisbfactsthatwouldmitigatethat
ity."...Apyformulawhichapproximateswhat
discriminateeswouldhave
earned'hadtheynotbeen
discriminatedagainstisacceptableifitisnotableorarbitraryinthe
circumstances.Theformulashouldberepresentative,ofthediscrirninatee's
ll1enthistoryandtakeintoaccountintermittencyofem-"Oneofthefive,
Prokreacb,earnedmore
thanthecontractrate.Accordingly,backpaywasnot
requestedforhim.ployment.Ł..
Wbareawardsmaybeonlyclose
proximations,theBoardmayadoptformulasreasonably
desiguedtoproducesuchapproximations....
"thebackpayclaimantshouldreceivethebenefitofany
doubtrather.thantheRespondent,thewrongdoersponsiblefortheexistenceofanyuncertainty
andagainstwhomany
uncertaintymustbe
resolved."[LaFavorita,Inc.,
313NLRB902,
(1994)tionsomitted).]Baseduponthe
above.IfmdthattheGeneral
Counsel'sformulafor
determiningtheamountsduethediscriminateesandthegroup
offiveisappropriate.
Thus,the
GeneralCounselaveragedthenumberofhours
workedbythegroup
offive-=workerswhohedetermined
were-performing:bargainingunitworkduringthebackpay
period,andcompuredtheamount
ofbackpaythattheyand
thetwo
discriminateeswereentitledto.Respondentdidnot
disputethe
accuracyofthosecomputations.Theevidence,assetforthbelow,
SUpportsthe
tion'sconclusionthattheemployees
performedbargainingunitworkwithinthecollective-bargainingagreement.',',Itshouldalsobenotedthat
anicleVthereof.setforthabove,
broadly,'includes,employees.within'the"unitwho.possess"otherskillsand
crafts"andthosewhoperformthetypes
ofworkcoveredbythe
contract.Clearly,as
willbeseenbelow,thegroupof
fivemettheseeriteria,
performingthetypeofwork
oI'dinarilyperformedbyemployeescoveredby
thecollective-bargainingagreement;Thus,themethodusedinthe
specificationfordetenniningwhowas'mcltided:mtheurrit,and','the,'amountowed,were
completelyreasonableandfair,:'especially>consideringtheRespondent'slimited,cooperation.and.UIilited,answers,tothe
specification.Atthehearing.itwas
thattwoothers,Littleand
Mighells,bad
replacedthetwo
discriminateesduringtheir
workonthe
NFfAproject.TheGeneralCounselamended
thespecificationtoincludetheminits-computatlons.sRespondentfirstarguesthatthecontractitsignedwiththe
Unionwaslimitedtothe,NFI'AjobvHowever,thecontractitselfcontainsnolimitationonthe
projectsitwas
applicableto.Respondent'spresident,Patterson,testifiedthatwhilehe
wasworkingonthe
NFfAproject,hebadtwomeetingswith
theUnion.Atthe
first,an"introductory"meeting.vhewasaskedbytheUniontosigua
collective-bargainingment.Pattersonconcededthat
hedidnot
request,atthattime,thatthecontractbelimitedonlytothe
NFfAproject.
Pattersontestifiedthatatthesecondmeeting,acoupleof
monthslater,whichtookplacewhile
Respondentcontinuedtoperformworkatthe
NFl'Asite,UnionrepresentativescludingThomasHopkins,RobertPritchard,orGerald
ThompsonagreedthattheHeavyandHighwaycontractthat
Respondentsignedwouldapplyonlytothe
NFfAproject,
2IrejectRespondent'sargumentsthattheyarenotproperlyeludedintheunit
becausetheyhad
notbecomemembersofthe
Union,andnotobligatedtobecomesuchmembersuntiltheyworked8-fulldays.1find.
astestifiedbyFriendandUnionOfficialHopkins,thatthetermsofthe
unioncontractappliedtothemupontheirfirstdayofemployment.Theirunionmembershipisirrelevanttothesuesunderconsiderationhere. PATTERSON-STEVENS,INC.377andwouldnotapplytoRespondent'sotherwork.'However,Pattersonfurthertestifiedthattheunionagentstoldhimthat
bysigningthecontract,"buildingwork"wouldbeexcluded.Thatlast
statementis,ofcourse,
consistentwithwhattheHeavyandHighwaycontract,quotedabove,says,that
itshali"notapplyto
theactualbuilding,foundations,
turalportion,andinteriorsofbuildingsthatarenormallycoveredbyBuildingagreementsinthe
geographicalareaof
thisagreement."Thethreeunionagentsall
testified,denyingthattheyagreedto
limittheapplicationofthesigned
agreementtothe
NFl'Aproject.Theyfurtherstatedthattheywouldnothave
agreedtosucha
limitation,andthatitisthe
Union'spolicynotto
Emittheapplicationofitscontracts.IcannotcreditPatterson'stestimony.Ifindthat
theunionrepresentativesdidnotagreeto
limittheapplicationofthecontracttotheNf'TAproject.Thecontractitselfbearsno
suchlimitation,111addition,Pattersonofferedsomewhatconsistenttestimonyinstatingthattheunion
agentstoldhimthat"buildingwork"wouldbeexcludedfromthe
contract.Byitsterms,
thecontractexcludesworkthatisnormallycoveredbybuildingagreements.Thus,the
unionagentsdid
notlimittheapplicabilityofthecontractanymorethanitdidbyitsterms.Thequestionthenbecomeswhetherthework
performedbytheg-roupoffivewas,
infact,workunitwork,
performedwithintheHeavyandHighwaycontract,orwhetheritwas
buildingwork,whichwasexcludedfromthe
coverageofthecontract.B.TheWorkPerformedbyRespondentPattersontestifiedthatRespondent'sworkduringthe
payperiodconsistedoftherenovationandrepairofcialswimmingpools,installationofchemicallyresistantandwaterprooffloors,concreterepair,groutingandepoxy
tionof
buildingsandfoundations,andrailroadconstructionandrenovation,whichincludedmaintenanceandrepairofrailroadsidingsandplantbuildings.NFfA(NiagaraFrontierTransportationAuthority),a
ternforpublictransportation,requiredtheinstallationofnew
roadwaysortherepairofroadwaysatthree
intersectionsinBuffalo.Thepavementwasadjacentto,and
inbetweentherailroadtracks.Respondentalsoworkedonthe
rails,bychangingboltsandgaugerods
betweentherails.
Pattersonconcedesthathis
workontheNf"I'AprojectwascoveredbytheHeavyandHighwaycontracthesignedwiththeUnion.
Respondentperformedworkon
otherprojectsduringthebackpayperiod,as
towhichitwas
stipulatedthatduringzhc
periodMay31to
July1,1995,suchwork
customarilyvolvedtheoperationofsomeorallofthe
followingment:backhoe,skidsteer,
bobcat,loader,busters(hammer),compressor,spikingmachines,tampers,pumps,motorizedbuggy,powertrowels,elevators,andgunite
machine.Astosuchequipment,HeavyandHighwayContractorGeorgePanepintotestifiedthatallsuch
equipmentwas
callyusedintheoperationofhis
constructionbusiness.Hestatedspecificallythatthebackhoe,skidsteer,
bobcat,load-.3TheGeneralCounselandtheCharging
Partyobjectedto
thisparolevidence.Evenassumingtheevidencewas
properlyreceived,Idonotfind
thatPatterson'stestimonyiscredible,er,and
compressorwerealloperatedbyoperatingengineers.Theconcreteouster,ifpneumaticandattachedtoa
machine,isalso
operatedbyalloperatingengineer.However,ahand
heldbusterisoperatedbyalaborer.Spikingmachinesandridingtampers,iftheyare
self-propelled,andifthespikingmachinerequiresnomanualliftingare
operatedbyanatingengineer.Iftheyare
smallermachines,andabehind,"they
arelaborers'work.Pumpslargerthan3inchesareoperatingengineers'work;smallerpumpsarelaborers'work.Ifamotorizedbuggycanberidden,itisoperatedbyanoperatingengineer,butitisusuallyassignedtolaborers.Largepowertrowelsare
operatedbyoperatingengineers.Smallonesareoperatedbycementfinishers.Ifelevatorsareusedfor
hoistingequipment,operatingengineersareused.
Ifpassengersarebeingcarried,anegotiationprocesstakesplacewiththe
contractor.Largegunite
machineswithpumpsandpressuregroutingsareoperatedbyanoperatingengineer;smalleronesare
operatedbylaborers.Boomtrucksare
anyoperatedbyateamster.However,iftheboom
truckisusedto
carrymaterialsforhoisting,anoperatingengineerisassignedtothetruck.
Nevertheless,Respondentclaimedthatcertainjobsitformedduringthebackpayperiodwerenotcoveredbythe
HeavyandHighwayagreementThosejobsareasfollows:
1.The
constructionofacommercialwadingpool,using
gunite.EmployeeLannyLimburg,aforemanforRespondent,alsotestifiedconcerningthatjob.
Respondent'semployeesusedheavyequipmenttoexcavatethepooL
Employeesdugdrainsanddrainboxesand
removedafenceusinga
backhoeandaskidsteer.A
subcontractorusedadozer.
PattersontestifiedthattheDepartmentofLaborreviewedthatprojectandgaveitsopinionthat
allthewagesonthat
projectshouldbebaseduponthe
buildingcontract,andnot
theHeavyandHighwaycontract.Unionpresidentandnessmanager,Hopkins,testifiedthattheUnionandits
tractingemployersresolveissuesconcerningtheapplicationofthecontract-nottheDepartmentofLabor.2.GeorgiaPacific-Respondenthada
maintenancement,requiringthatitmaintaintherails
ingoodcondition.Suchrailsenterthecompany'swarehousefacility.entclaimsthatsuchworkcomes
withintheUnion'sbuildingagreement,andnottheHeavyand
Highwayagreement,causetherails
enterabuildingandconstitutearailroading.Respondentnotesthat
incontrast,NFfA,didnot
valveanyworkin
buildings,butjustconstitutedworkon
pavementandrails
unrelatedtoanystructure.Limburgtestifiedthatduringhisworkonthisjob,the
crewnumberedtwoto
fiveemployees.Duringsuchwork,Respondent'semployeesusedsuchheavy
equipmentasa
boomtruckandbackhoeandskidsteer.
Theworkinvolvedreplacingrailroadties.3.Nabisco-i-Respondent'sworkconsistedofremovingawoodfloorina
factory,chippingupthe
existinggrout,
ingittoa
dumpster,andinstallingreinforcingandanew
concretefloor.Pattersontestifiedthatsuchworkwasnot
HeavyandHighwayworkbecauseitwasperformedina
building,andbecausethecompressedairforthe
chippinghammerswassuppliedbytheplant,andnot
bycompressorsbroughtinbyRespondent.Limburgtestifiedthathisworkat
Nabiscoinvolvedcretework,andrailroadsidingrepairswithintheplant.He
 378DECISIONSOFTHENATIONAL
LAljORRELATIONSBOARD
statedthatRespondentrebuiltanunloadingfacilityinsidethe
plant.4.FMC-Respondentremovedexistingconcretefloors
inachemicalfactory.andinstallednewconcretefloorsaswell
aschemicallyresistantflooringsystems.
Inaddition,burgstated
thatRespondentexcavatedwaterlinesoutsidethe
facilityusingabackhoe,andpourednewconcrete.Patterson
testifiedthatRespondent.hasamaintenancecontract
inordertomaintaintherailroadsidingsatFMC.5.Rich
Stadium-Respondentinstallednewmembrane
waterproofinginsideatunnelleadingtotheplayingfield.
6.MentholatumCo.-Respondentrepairedawindow
reotainingwallinthebasementofafactory,whichwallkept
earth.from
enteringthebasementwindowwells
..Respondentpouredconcreteforthe
new.retainingwall.Respondentclaimsthatsince
.thiswasbuildingwork,specificallywork
withinabuilding,suchworkwasnot
withintheHeavyand
Highwayagreement.7...Niagara.Mohawk-Respondenthadacontractto
taintherailroadsidingsatthiscompany.Limburgstatedthat
Respondentrepairedderailments.andrepairedaretaining
wall.8..BuffaloNewsandOM
plant-workwasdoneon
roadsidingsinthe
factories.C.TestimonyConcerningtheAboveType
afWorkGeorgePanepinto,..thepresidentof.acompanywhichis.a
contractorperfonningHeavyandHighwayworkpursuantto
the1Jnion's>contract.testified
thatsuch.
contractwas.appliedtothefollowingworkhiscompanyhas
performed:(a)reofilovalanclP0llringofcementforconcretefl0()fSandrailroadsidings.industrialworkinvolvingtheuseofharnrn(ITSatldotherheavyequiprnenttobreakthe.concreteoutofarailroadbedandPrePareitfornewconcrete.Suchworkinv?lvedtheinstallationofdrains(b)removalof
poolsinvolvingtheuse
ofheavy.equipmentto.
breakconcreteandexcavate
for.the.ne\\ipool.Drainagesystems
areworkedoninconnectionwithsuchjobs(c)
theremovalofexistingwoodfloorsandpreparingthemfornewconcrete
floorsat
Nabisco.PanepintoalwaysappliestheHeavyandHighway
menttosuchworkasreplacingafloor
inafactory,because
supportsmovingequipmentthat
sen-icestheplant,
andisinrealityaroadbed.
Panepintostatedthathiscompanyworkswithinaplant
whereplantairisprovidedforhis
company'suse,atwhich
timeshehasanoperatingengineerstationedattheairhose
anditsvalve,asasafetymeasure.
Insuchcaseswherethe
engineermannedthevalve,theHeavyandHighwaycontract
hasbeenappliedtosuchwork.
Panepintoalsotestifiedthatworkonretainingwalls
allyinvolvestheemploymentofanoperatingengineer,and
hewouldapplytheHeavyandHighwaycontracttosuch
work.ContractorJerryHilltestifiedthathiscompanyisa
torytotheHeavyandHighwaycontract.Hewasnotcertain
whetherhiscompanysignedabuildingcontract.Hillstated
that,inhis
opinion,excavations.repairoffloors,orother
workdonewithinabuildingareperformedpursuanttothe
buildingagreement,andnottheHeavyandHighway
menr.Hiscompanyasnotperformedworkonrailroadsiding
whichentersabuilding.
UnionOfficialHopkinstestifiedthat
ifacontractorformsworkonarailroadsidingwhichleadsintotheentrance
ofawarehouseorfacility,andthe
contractorworksonthe
ralllineinsidethefacility,theHeavyandHighwaycontract
appliestothatwork.Healsostatedthatdemolitionand
structionofcommercialpoolsisworkwithinthatcontract.
Thatcontractwouldalsoapplytosuchconcreterestoration
workastherebuildingofrallroad
bedsinsideabuilding.
Hopkinsreasonedthatthefloorisnotthestructural
tionofthe.building-e-it.
istherailroad
line-whichis
placedroutinely,andnot
consideredasapartofthe
buildingsuchasthestructuralwallsorinteriorwallsofthebuilding.
Healsostated
thatalthoughfactoryfloorsarelocatedinthe
interiorofbuildings;nevertheless
..HeavyandHighway
tractshave
.been.applied.forŁyears.tosuchfloors.Hopkins
furtherstatedthatthechippingaway
ofafloorinsidea
ity.andrestoringthatfloorisdoneundertheHeavyand
Highwaycontract.
Hopkinsncted.ihowever,thatthebuildingcontractcovers
excavationsofthe
foundationsorbasementsofsteelandapplication
ofnewproductstobuildnewbuildings.
Inaddition,thebuilding
contractwouldcoverthesituation
whereanew
buildingis.beingbuilt.and.anewfoundation
isbeingpoured.However,iffoundationwallsorfloorshad
tobereplaced,suchworkisHeavyandHighway
work.Basedupontheabove,it
isclearthatRespondent'sployeesperformedbargainingunitworkduringthebackpay
period..Thus,in
theconstructionofthecommercialwading
poolinvolvinggunite,employees
performedunitworksuch
asusingheavyequipmenttoexcavatethepool,usinga
hoe.andskidsteer,anddiggingdrains.
Itshouldalso
benotedthat..oneofthejob.
classificationssetforthinarticle
xxvnoftheHeavyandHighwaycontractistheoperator
ofagunitemachinerWithrespecttotheGeorgiaPacificjob,
theoperationofaboomtruckisalsoincludedwithinthe
contract.Iaccept
Panepinto'stestimonythathehasappliedthe
HeavyandHighway
agreementtowork
performedbyhis
company..whichwas
similartotheworkperformedby
spondentduringthebackpayperiod.Icannotaccept
Hill'stestimonyconcerningsuchworksincehisexperienceismore
limitedthan
Panepinto's,andhewasnotfamiliarwiththe
buildingagreement.
D.TheAmountsAllegedlyOwingtotheUnion's
GeneralFundAftertheissuanceofthecompliancespecification,5-1/2
months,andabout1monthbeforethehearinghere,the
eralCounselamendedthespecificationtoincludeamounts
allegedlyadditionallyowingtothe
Union'sGeneralFund
pursuantto
"ArticleXVII,Jurisdictional
Disputes"ofthe
contract.Thatarticlesetsforthinwhole:
1.Thepartiesheretomutuallyagreethat
intheevent
ofa
jurisdictionaldisputewithanyotherUnionor
Unions,thedisputeshall
besubmittedtothe
nationalUnionsforsettlement.Neitherpartyshallorder
orpermitanylockout,strikeorotherworkstoppageor
slowdown.Further,theUnionwillnotaid,support,or
permitunauthorizedstrikes,slowdowns,orwork
pagesbyits
memberswithrespect
toajurisdictional
dispute. PATIERSON·STEVENS,INC.379ORDERTotalIncluding
Delinquency$1,327.3023,890.7633,977.9014,865.3410,724.2924,952.573,539.37$113,277.54EJWFSupplementalFund
PensionFund
WelfareFund
S.U.B.Fund
TrainingFund
CentralPensionFund
EJWF/PAPGrandTotalincludingdelinquencyMikeBower$7,678FrancescoConidi
7,601VincentConldl6,935LannyLhnburg
15,449MichaelMuscarella58,454MerleSchreckengost35,242Respondentshallmakethefollowingpaymentstothe
fundsassetforthbelow,asmorefullysetforthinGeneral
Counsel'sExhibit12(e),as
anappendixtothecompliance
specification,asaugmentedbythepaymentofinterest.
MerryweatherOpticalCo.,240
NLRB1213(1979):
TheRespondent,
Patterson-Stevens.Inc.,Tonawanda,New
York,itsofficers,agents,successors,andassigns,shallmake
wholetheemployeesnamedbelowbypayingthemthe
amountssetforthoppositetheirnames,plusinterestas
scribedin
NewHorizonsforthe
Retarded,283NLRB1173(1987),accruedtothedateofpayment,minus
taxingrequiredbyFederalandstatelaws:
Fortheabovereasons,article
XVIIisnotapplicablehere.
Accordingly,sinceanysumsduethe
Union'sGeneralFund
areowingasaresultofarticle
XVII,Ifindthatnosumsare
duetheGeneralFund.
Onthese
findingsoffactandconclusionsoflawandon
theentirerecord,
Iissuethefollowing
recommended-SIfnoexceptionsarefiledas
providedbySec.102.46ofthe
Board'sRulesand
Regulations,thefindings,conclusions,andommendedOrdershall,
asprovidedinSec.102.48ofthe
Rules,beadoptedbythe
Boardandall
objectionstothemshall
bedeemedwaivedforallpurposes.4G.C.Exh.12.
2.TheEmployershallassignwork
inaccordancewiththetrade
jurisdictionoftheLU.O.E.decisionsof
recordandinternationalUnionAgreements.
Intheeventthatworkassignmentsaremadecontrarytothe
aforementionedprinciplesandacontractoroperates
equipmentcovered
bythisAgreementwithoutan
neerand/orapprenticeengineer,thentwo(2)days'pay
foreachmanthatshouldhavebeenrequiredonthe
equipmentshallbepaidtotheEngineers
LocalNo.17
GeneralFundeverydaysaidmachinewasoperated.
Undertheformulasetforthinparagraph2,theGeneral
Counseldoubledthetotalamountallegedlyowingtothe
Union'sGeneralFund."IdonotbelievethatarticleXVIIis
applicabletothis
proceeding.Itisclear
thatarticleXVIIappliesonlytojurisdictional
disputesbetweentheUnionandoneormoreotherlabor
ganizations.Itstitlelabelsitasrelatingtojurisdictional
putes.Paragraph1providesthatintheeventofsucha
pute,theunionsaretosubmittheissuetotheInternational
Unionsforresolution.Ifparagraphs
1and2areread
gether,itmaybeinterpretedasmeaningthat,following
asettlementofanassignmentofworkbytheunions,if
theemployerthereaftermakesassignmentscontrarytothe
unions'resolutionandthecontractoroperatesequipment
withoutanengineerpresent,thenthe2·daypenaltyis
plied.Here,thereisno
jurisdictionaldispute,andnoaward
ofworkpursuanttosuchadispute.Theprovisioncallingfor
the2-daypenaltywouldonlybeapplicableiftherehasbeen
anassignmentofworkpursuanttoa
jurisdictionaldisputesettlementand,
ifthecontractor,regardlessofsucha
ment,assignstheworktoanothercraft.
Ifparagraph
2isreadseparatelytocoveronlythe
ployer'sassignmentswhichshouldbemadeinaccordance
withthe
jurisdictionoftheInternationalUnion,thearticleis
similarlyinapplicabletothisproceeding.ItistheGeneral
Counsel'sargumentthattheemployeesatissuehereareunit
employees,operatingengineers,undertheHeavyand
wayagreement.
Accordingly,byassigningworktothem,
spondentassignedworktoan
engineerpursuanttoarticle
XVII.